ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-074, concluding that WILLIAM T. YADLON of EAST BRUNSWICK, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.15(a)(failure to safeguard client funds), RPC 1.15(d)(failure to comply with the provisions of Rule 1:21-6) (recordkeeping) and Rule 1:21-6(c)(1)(H)(failure to reconcile trust accounts on a monthly basis);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts for a period of one year, and thereafter be required to submit quarterly reconciliations of his attorney accounts for an additional period of one year;
And the Court having determined from its review of the record that an admonition is the appropriate discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that WILLIAM T. YADLON is hereby admonished; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts for a period of one year and thereafter shall submit quarterly reconciliations of his attorney accounts for an additional period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*276ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.